Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.

Claim Status
This Action is responsive to the claim set filed on 11/09/2020. Claims1-16 are presented for examination. Claims 1, 15, 16 are independent claim.

Response to Arguments 
Applicant’s arguments filed 02/26/2020 have been fully considered but they are not persuasive.
Applicant alleges Diorio does not teach antenna device is configured to receive for each of a plurality of the directional characteristics at least one signal from the transmitter. The examiner respectfully disagrees. Diorio c.19 l.2-53 discusses signals from a tag arrives at different angles at the SBR. There are 
Applicant alleges Diorio does not teach process the signals received from the antenna device and to establish for each of the signals an amplitude value of a field strength of the respective signal. The examiner respectfully disagrees. Diorio c.15 l.60-63 discusses receiving the RF signal and measures the RF signals as RSSI. RSSI indicates a signal strength of an RF signal. An amplitude value of a field strength indicates a signal strength of an RF signal.
Applicant alleges Diorio does not teach the information on the position of the transmitter based on the plurality of the directional characteristics and based on the amplitude values established from the signals associated with one of the plurality of the directional characteristics. The examiner respectfully disagrees. Diorio c.19 l.2-53 teaches a plurality of signals and each signal associated with a directional characteristic. Diorio c.15 l.60-63 teaches amplitude of a signal. Diorio c.15 l.59 – c.16 l.22, c.19 l.30-52 teaches the LPS determines a location using the signal strength of the signals and angle of arrival.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Diorio et al (US 9,349,032 B1) in view of Pesavento et al (US 2016/0042206 A1).

Consider claims 1, 15
Diorio teaches a method and for determining at least one piece of information on a position of at least one transmitter, comprising an antenna device (Diorio fig 8 c.11 l.56-60 SBR), a signal processing device (Diorio c.15 l.61-63 determines RSSI; hence signal processing device) and a data processing device (Diorio c.15 l.25-27 LPS), wherein the antenna device comprises several different directional characteristics (Diorio c.11 l.60 c.12 l.3, fig 10 c.12 l.57-62 SBR can generate receive beams or transmit beams in different directions), wherein the antenna device is configured to receive for each of a plurality of the directional characteristics at least one signal from the transmitter (Diorio c.19 l.30-53 signals from a tag arrives at different angles at the SBR), wherein the signal processing device is configured to process the signals received from the antenna device and to establish for each of the signals an amplitude value of a field strength of the respective signal (Diorio fig 11 c.15 l.60-63 the received RF signals are measured as RSSI), and wherein the data processing device is configured to establish the information on the position of the transmitter based on the plurality of the directional characteristics and based on the amplitude values established from the signals associated with one of the (Diorio c.15 l.59 – c.16 l.22, c.19 l.30-52 LPS using RSSI and angle of arrival to determine location of a tag). 
Diorio teaches a set of receive beams with directional characteristics However, Diorio does not specifically teach the directional characteristics each relate to at least a set of spatially different receive sensitivities of the antenna device.  Pesavento discloses the directional characteristics each relate to at least a set of spatially different receive sensitivities of the antenna device (Pesavento par fig 11 par 0121 power sensitivities of each of the directional beams). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Diorio with Pesavento by adding the method of associating thresholds to the plurality of receive beams as taught by Pesavento. The motivation to combine Diorio and Pesevanto is to facilitate the determination of a tag as discussed by Pesevanto. 

Consider claim 2
Diorio in view of Pesavento teaches the device in accordance with claim 1, the device comprising a control device, wherein the control device is configured to switch different directional characteristics for receiving signals emanating from the transmitter (Diorio c.11 l.56 – c12 l.3, c.13 l19-40 switching between individual rx and tx beams; hence control device to control the switching), and wherein the data processing device is configured to establish the information on the position of the transmitter based on the switched directional characteristics and the associated amplitude values established (Diorio c.15 l.59 – c.16 l.22, c.19 l.30-52 LPS using received RSSI and angle of arrival to determine location of a tag). 

Consider claim 4
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the antenna device is configured such that the directional characteristics each comprise a global maximum which is located each in a certain sector (Diorio fig 9B the maximum directional separation between two beams 920, 934 is 180 degrees), determined by a pair of an azimuth angle and a co-elevation angle (Diorio c.12 l.67 beam operates in 3-D space. Fig 10 1000 1060 shows the beams 1015-1016 beams at different azimuth and regions at same elevation), in an irradiation region associated to the antenna device (Fig 10 directional beams 1015-1016 from the SBR covers a region). 
 
Consider claim 5
Diorio in view of Pesavento teaches the device in accordance with claim 4, wherein the antenna device is configured such that the directional characteristics each comprise a side maximum which is located each in a sector differing from that sector where the global maximum is located, and which comprises a predeterminable level distance to a level of the global maximum (Diorio fig 9A-B the two beams 920, 934 points to different sectors and is separated by the maximum 180 degrees. The beams can be controlled to direct at region 920 and 922; thus still in different regions but less than the global maximum). 

Consider claim 6
(Diorio fig 9A-B the two beams 920, 934 points to different sectors and is separated by the maximum 180 degrees. Fig 10 the beams can be controlled to directed such that the beams are partially overlap, i.e. same sector; when the beams are directed in such a way they are partially overlaps, their separation is at a predetermination level less than the global maximum). 

Consider claim 7
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the signal processing device is an RFID reader which generates a "received signal strength indication" (RSSI) value as an amplitude value of the field strength of the signals received (Diorio c.15 l.59-63 determining RSSI from RF signal of the tag was at exit 1120). 

Consider claim 8
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the signal processing device is configured to identify the transmitter (Diorio c.15 l.35-36 SBR reads tag’s identifier). 
 
Consider claim 9
Diorio in view of Pesavento teaches the device in accordance with claim 2, the device comprising a signal source, wherein the signal source is configured to (Diorio c.13 l.36-59 switching of directional beams to detect tags. c.1 l.35-40 in RFID system reader transmits signal, RFID reader reads the responds from the tag). 
 
Consider claim 10
Diorio in view of Pesavento teaches the device in accordance with claim 9, wherein the control device is configured to switch the directional characteristic switched for radiating the excitation signal as a directional characteristic for receiving the signal emanating from the transmitter (Diorio c.13 l.36-59 switching of directional beams to detect tags. c.1 l.35-40 in RFID system reader transmits signal, RFID reader reads the responds from the tag). 
 
Consider claim 11
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the antenna device comprises several antenna elements (Diorio fig 8 c.11 l.56-60 SBR comprises a plurality of antenna elements). 
 
Consider claim 12
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the antenna device comprises a feed network (Diorio fig 13 c.20 l.41-47 two or more SBR receivers 1372 and 1374 coupled to LPS/controller; hence feeder network), and wherein the feed network causes different directional characteristics of the antenna device (Diorio fig 13 c.20 l.47-52 SBR receivers 1372 and 1374 detects signals from a tag at directions 1382 and 1388). 

Consider claim 13
Diorio in view of Pesavento teaches the device in accordance with claim 12, wherein the feed network is configured to output signals received from the antenna device for each of the plurality of the directional characteristics separately (Diorio fig 13 c.20 l.50-55 signals detected by SBR receivers 1372 and 1374 are feed to the LPS/controller for processing). 
 
Consider claim 14
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the antenna device is implemented as a multibeam antenna (Diorio fig 9A-B). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Diorio et al (US 9,349,032 B1) in view of Pesavento et al (US 2016/0042206 A1) as applied to claim 1 above further in view of Liu et al (US 2012/0062381 A1).

Consider claim 3
Diorio in view of Pesavento teaches the device in accordance with claim 1, wherein the data processing device is configured to establish a statement on a direction of the transmitter relative to the antenna device as information on the position of the transmitter (Diorio c.15 l.13-14 an SBR positioned at exit 1120. C.16 l.18-22 LPS determines the tag approaching exit, i.e. tag is in direction toward the SBR positioned at the exit) from the amplitude values and data on the directional characteristics (Diorio c.15 l.59 – c.16 l.22, c.19 l.30-52 LPS using RSSI and angle of arrival to determine location of a tag). 
(Liu par 0048 signal strengths stored in vector form). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Diorio in view of Pesavento with Liu by adding the method of storing the signal strengths in vector form as taught by Liu. The motivation to combine Diorio in view of Pesevanto and Liu is to facilitate the tracking of movement of the signal emitter as discussed by Liu.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Diorio et al (US 9,349,032 B1) in view of Pesavento et al (US 2016/0042206 A1) in view of Liu et al (US 2012/0062381 A1).
 
Consider claim 16
Diorio teaches a device for determining at least one piece of information on a position of at least one transmitter, comprising an antenna device (Diorio fig 8 c.11 l.56-60 SBR), a control device (Diorio c.11 l.56 – c12 l.3, c.13 l19-40 switching between individual rx and tx beams; hence control device to control the switching), a signal processing device (Diorio c.15 l.61-63 determines RSSI; hence signal processing device) and a data processing device (Diorio c.15 l.25-27 LPS), wherein the antenna device comprises several different directional characteristics (Diorio c.11 l.60 c.12 l.3, fig 10 c.12 l.57-62 SBR can generate receive beams or transmit beams in different directions), (Diorio c.19 l.30-53 signals from a tag arrives at different angles at the SBR), wherein the antenna device comprises a feed network (Diorio fig 13 c.20 l.41-47 two or more SBR receivers 1372 and 1374 coupled to LPS/controller; hence feeder network), the feed network causing different directional characteristics of the antenna device (Diorio fig 13 c.20 l.47-52 SBR receivers 1372 and 1374 detects signals from a tag at directions 1382 and 1388), wherein the feed network is configured to output signals received from the antenna device in a manner partitioned in correspondence with the directional characteristics (Diorio fig 13 c.20 l.50-55 signals detected by SBR receivers 1372 and 1374 are feed to the LPS/controller for processing), wherein the antenna device is configured such that the directional characteristics each comprise a global maximum which is located each in a certain sector (Diorio fig 9B the maximum directional separation between two beams 920, 934 is 180 degrees), determined by a pair of an azimuth angle and a co-elevation angle (Diorio c.12 l.67 beam operates in 3-D space. Fig 10 1000 1060 shows the beams 1015-1016 beams at different azimuth and regions at same elevation), in an irradiation region associated to the antenna device (Fig 10 directional beams 1015-1016 from the SBR covers a region, wherein the antenna device is configured such that the directional characteristics each comprise a side maximum which is located each in a sector differing from that sector where the global maximum is located, and which comprises a predeterminable level (Diorio fig 9A-B the two beams 920, 934 points to different sectors and is separated by the maximum 180 degrees. Fig 10 the beams can be controlled to directed such that the beams are partially overlap, i.e. same sector; when the beams are directed in such a way they are partially overlaps, their separation is at a predetermination level less than the global maximum), wherein the control device is configured to switch the different directional characteristics caused by the feed network for receiving signals emanating from the transmitter (Diorio c.13 l.36-59 switching of directional beams to detect tags. c.1 l.35-40 in RFID system reader transmits signal, RFID reader reads the responds from the tag), wherein the signal processing device is configured to process the signals received by the antenna device and to establish for each of the signals an amplitude value of a field strength of the respective signal (Diorio c.15 l.59-63 determining RSSI from RF signal of the tag), wherein the data processing device is configured to establish the information on the position of the transmitter based on the plurality of the directional characteristics and based on the amplitude values established from the signals associated with one of the plurality of the directional characteristics (Diorio c.15 l.59 – c.16 l.22, c.19 l.30-52 LPS using RSSI and angle of arrival to determine location of a tag), and wherein the data processing device is configured to establish a statement on a direction of the transmitter relative to the antenna device (Diorio c.15 l.13-14 an SBR positioned at exit 1120. C.16 l.18-22 LPS determines the tag approaching exit, i.e. tag is in direction toward the SBR positioned at the exit) as (Diorio c.15 l.59 – c.16 l.22, c.19 l.30-52 LPS using RSSI and angle of arrival to determine location of a tag).
Diorio teaches receive beams with directional characteristics However, Diorio does not specifically teach the directional characteristics each relate to at least a set of spatially different receive sensitivities of the antenna device.  Pesavento discloses the directional characteristics each relate to at least a set of spatially different receive sensitivities of the antenna device (Pesavento par fig 11 par 0121 power sensitivities of each of the directional beams). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Diorio with Pesavento by adding the method of associating thresholds to the plurality of receive beams as taught by Pesavento. The motivation to combine Diorio and Pesevanto is to facilitate the determination of a tag as discussed by Pesevanto.
Diorio teaches signal strengths of beams from a tag. However, Diorio does not specifically teach the storing the signal strengths in vector form. Liu discloses amplitude values established in a vector form (Liu par 0048 signal strengths stored in vector form). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Diorio in view of Pesavento with Liu by adding the method of storing the signal strengths in vector form as taught by Liu. The motivation to combine Diorio in view of Pesevanto and Liu is to facilitate the tracking of movement of the signal emitter as discussed by Liu.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649